TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the Panel:* Pursuant to 28 U.S.C. § 1407, plaintiffs in one action move for centralization of this litigation in the Eastern District of Washington or, alternatively, the District of Oregon. This litigation currently consists of five actions pending in four districts, as listed on Schedule A. Since the filing of the motion, the parties have notified the Panel of eleven related actions pending in various federal districts.1
All parties support centralization under Section 1407, but disagree on an appropriate choice for transferee district. Movants’ request for the Eastern District of Washington is joined by plaintiffs in four potential tag-along actions. The District of Oregon is requested by plaintiffs in one action on the motion and one potential tag-along action. The defendant, Monsanto Company, supports centralization in the Eastern District of Missouri or, alternatively, the District of Kansas. Plaintiffs in four potential tag-along actions support Monsanto’s request.
On the basis of the papers filed and the hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the District of Kansas will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions share factual questions arising from Monsanto’s conduct with respect to the development and field testing of genetically-engineered “Roundup Ready” wheat from 1998 through 2005, and the alleged discovery of the Roundup Ready herbicide-resistant gene in wheat plants on an Oregon farm in or around April or May of 2013. All actions further allege that Monsanto’s conduct has caused plaintiffs to suffer economic injuries in the form of lower wheat prices, import restrictions imposed by other countries, and increased production costs. Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
There are a number of appropriate transferee forums for this litigation in which actions are pending across the country. Weighing all factors, we have selected the District of Kansas. One action on the motion and two potential tag-along actions are pending in this district, and five related actions are pending in nearby districts. This district also is relatively close to Monsanto’s headquarters in St. Louis, Missouri, where the majority of the common evidence is likely to be located, including the witnesses and documents concerning Monsanto’s field testing of genetically-*1374engineered wheat. Judge Kathryn H. Vratil, an experienced transferee judge, has agreed to preside over this litigation.
IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of Kansas are transferred to the District of Kansas and, with the consent of that court, assigned to the Honorable Kathryn H. Vratil for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.
SCHEDULE A
MDL No. 2473 — IN RE: MONSANTO COMPANY GENETICALLY-ENGINEERED WHEAT LITIGATION

District of Idaho

Behrend, Behrend & Knittel Farms, et al. v. Monsanto Company, C.A. No. 4:13-00250

District of Kansas

Ernest Barnes v. Monsanto Company, C.A. No. 6:13-01218

District of Oregon

Rudolf Farm, LLC v. Monsanto Company, C.A. No. 2:13-00951

Eastern District of Washington

Dreger Enterprises, et al. v. Monsanto Company, C.A. No. 2:13-00211 Center for Food Safety, et al. v. Monsanto Company, C.A. No. 2:13-00213

 Judge Kathryn H. Vratil and Judge Sarah S. Vance did not participate in the decision of this matter.


. These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1 and 7.2.